Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 7/7/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-15 are pending in this application.
Claims 1-15 have been rejected. 

Claim Rejections -35 USC §103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
C. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 1- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. US 2005/0255226 in view of Freydell et al. US 2016/0031950 in view of Murray (USPN 6005076) in view of Green et al. US 2004/0077838.

7. 	Regarding claim 1, Schweizer et al. discloses the steps of extracting protein from oilseed meal, e.g. canola meal ([0011]) in substantially undenatured (i.e. native) form ([0090]). Schweizer et al. discloses that the method includes the step of extraction in an aqueous salt solution at an elevated temperature can be 45-70 degree C ([0018], [0026]) and this extraction can be done with salt solution because of elevated temperature extraction method (in [0025] e.g. where aqueous calcium chloride is not used the extraction can be effected by using salt other than calcium chloride (e.g. it can be done with sodium chloride ) at elevated temperature [0025]) which results lesser phytic acid content in the aqueous protein extracted solution ([0013]). One of ordinary
skill in the art can perform sodium chloride mediated salt extraction at elevated temperature ( 45-70 degree C) ([0013], [0025]) followed by separate step of calcium salt treatment to remove phytic acid after fate removal because, each individual step will provide better of protein content in the aqueous phase at the extraction step followed by removal of each components to be removed which will to completely remove all contaminants including all phytic acid by precipitating phytic acid complexing with calcium salt as claimed in claim 1 (iii).
Schweizer et al. is silent about extraction is made using “cold pressed rapeseed meal’.
Freydell et al. discloses cold pressed oil seed meal is the preferred starting raw material (Abstract) for the purpose of producing an intermediate aqueous protein solution which is suitable for preparing protein isolate from native proteins (Abstract, [0001]) and having fat to protein ratio of at least 1:12 ([0044]) ([0098]) and it provides benefit to aqueous extraction under minimal shearing condition ([0044]) and therefore, cold pressed oilseed meal is preferred one (Abstract, [0045]) which meets claim 1 (i) [0046)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify oilseed meal of Schweizer et al. by including the teaching of Freydell et al. to include cold pressed rapeseed oil seed meal of Freydell et al. which produces an intermediate aqueous protein solution which is suitable for preparing protein isolate from native proteins (Abstract, [0001]) and having fat to protein ratio of at least 1:12 ([0044]) ([(0098]) and it provides benefit to aqueous extraction under minimal shearing condition ([0044]) and therefore, cold pressed oilseed
meal is preferred one (Abstract, [0045]) in order to have minimal fat containing rapeseed oilseed meal.
Schweizer et al. is, however, silent about “decreaming step” prior to addition of calcium salt.
Therefore, regarding the de creaming step, Schweizer et al. also discloses that the concentrated and optionally dia-filtered protein solution may be subjected to defatting step, if required ([0053]) which is interpreted as if fat is present, then defatting step is required. However, if we consider further the disclosure by Schweizer et al. that calcium chloride has the effect of solubilizing fat which may result fat being in the aqueous phase ([0038]), then one of ordinary skill in the art would have been motivated to perform “de-creaming step” prior to calcium chloride treatment to minimize/nil the amount of fat in the aqueous phase. However, Schweizer et al. is modified by Green et al.to make cold pressed rape seed meal which contains less amount of fat containing meal. However, residual fat, even less, can further be removed at the “defatting (de creaming) step prior to calcium chloride treatment to have minimal /no fat in the aqueous phase resulting from extracted protein containing aqueous phase.
Murray et al. discloses the defatting step to remove fat (at least in Abstract) to remove residual fat.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schweizer et al. with the teaching of Murray et al. to perform fat removal step to remove residual fat from the separated aqueous liquid of claim 1 step (ii) to meet claim 1 (iii).
Regarding the step (iv) of claim 1, Schweizer et al. also discloses that in one embodiment, extraction with calcium chloride can be performed above 6.8 ([0044]) which reads on 7.0 (neutral) of claim 1 step (iv) to make precipitate of calcium and phytate salt. It is to be noted that as because at the protein extraction step with the aqueous calcium chloride solution, has the additional effect of solubilizing fat (residual in canola meal ) from canola meal ([0038]) which then results in more fat in the aqueous phase, therefore, one of ordinary skill in the art can perform fat removal step with the aqueous liquid separated protein being extracted by sodium chloride solution in order to have better fat removal at the de-creaming step and followed by treating with calcium chloride (at neutral pH i.e. greater than 6.8 [0044]) to perform (additionally) the removal of remaining phytic acid as an insoluble precipitate ([0016]).
Regarding the step (v) of claim 1, of “removing the precipitate’, Schweizer et al. discloses that residual meal can be removed by centrifugation ([0044]) and therefore, the precipitate at this step can also be removed by any convenient manner including using any type of centrifugation method ([0044)).
Regarding the step (vi) of claim 1, Schweizer et al. also discloses that pH is adjusted to about 5-6.8 ([0045]), concentrated to increase protein concentration ([0046]) followed by dia-filtration, at which step, further color and phenolics are removed ([0048]) and an antioxidant ascorbic acid may be used in an amount from 0.01 to 1.0% by weight ([0049]). Therefore, solubilized protein in the aqueous solution is separated from the precipitated phytic acid insoluble complex which is removed during clarification of the aqueous protein solution ([0016]).
Regarding step (vii) of claim 1 “isolating native rapeseed protein’, Schweizer et al. also discloses further step of concentrating aqueous protein solution to increase the concentration at least 50g/L followed by diluting with chilled water to make protein micelle and further concentrating to make at least 90% or more protein content based on dry weight basis (at least in [0017]).
Regarding step (vii) of claim 1, the claim limitation of “wherein ascorbic acid or a derivative there of and a sulfite is added before, during or after any of i) or il), or iii), or iv), or v), or vi)”, it is to be noted that Schweizer et al. discloses that an antioxidant may be present at least part of extraction step ([0037]). Schweizer et al. also discloses that an antioxidant may be present in the diafiltration medium during at least part of diafiltration step ([0049)]).
However, Schweizer et al. is silent specifically about “ascorbic acid and sulfite added”.
(Additionally), Green et al. is used to address that any desired food-grade antioxidant such as sodium sulfite and ascorbic acid can be present in food grade salt solution to inhibit oxidation of phenol in the canola oilseed meal to components which react with the protein and cause color darkening ([0056]). Green et al. also discloses that at the step of concentrating protein at the MF/DF operation, to have highest protein concentration and lowest color, therefore, the presence of the antioxidant is also considered at this stage ([0069]- [0072]) to inhibit oxidation of phenolics at this stage also.

The reason is antioxidant results in reduced extract color (absorbance at 420 nm) while the concentration of phenolics (absorbance at 330 nm) remains largely unchanged ([0056]) and therefore, additional protection at the step of MF/DF with the antioxidant is necessary to protect concentrated protein from color contamination.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schweizer et al. to include treatment step to treat with the antioxidant at the extraction step and at the DF step to inhibit oxidation of phenolics at this stage to have highest protein concentration and lowest color also as discussed above. It would have been obvious that one of ordinary skill in the art can include any combinations including sulfite at the extraction step followed by ascorbic acid at the DF stage which contains more pure concentrated protein product and therefore, ascorbic acid can be a choice as food acid and serves as antioxidant. Therefore, it meets “sulfite and ascorbate” of claim 1.
Therefore, it meets “ascorbic and sulfite’.
It is also to be noted that Schweizer et al. is a broad disclosure. Schweizer et al. in view of Freydell et al. in view of Murray in view of Green et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to perform decreaming step after separation of aqueous liquid and before calcium salt treatment to precipitate the salt complex as claimed in claim 1.

8. 	Regarding claims 2,3, Schweizer et al. discloses that it can be ascorbic and sodium sulfite ([0037]) to meet claims 2,3.

9. 	Regarding claims 4,5, Schweizer et al. discloses that the amount of antioxidants L-ascorbic acid and sulfite can be ranging from 0.01% to about 1.0% by weight ([0037]) which is 0.1 g/kg to 10.00 gm/kg to meet claims 4,5.

10. 	Claims 6- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schweizer et al. US 2005/0255226 in view of Freydell et al. US 2016/0031950 in view of Murray (USPN 6005076) in view of Green et al. US 2004/0077838 and further as evidenced by NPL Hoglund et al. (in Plant Physiol. 98: 509-516, 1992).

11. 	Regarding claim 6, Schweizer et al. discloses the steps of extracting protein from oilseed meal, e.g. canola meal ([0011]) in substantially undenatured (i.e. native) form ([0090]). Schweizer et al. discloses the method of isolating rapeseed protein in pure form as “rapeseed protein isolate” and can be obtained at least above 80% recovery and in dry form ([0051)).

Schweizer et al. in view of Freydell et al. in view of Murray in view of Green et al. disclose the removal of phytate, fat etc. as discussed in detail for claim 1 above and is
applicable for this claim 6 also to have “native rapeseed protein isolate”. Therefore, it is pure protein and can be obtained at least above 80% recovery and in dry form ([0051)).
Schweizer et al. is specifically silent about napin, cruciferin and their amounts in the protein isolate.
It is to be noted that and as evidenced by NPL Hoglund et al. discloses that rapeseed protein contains napin (2S) and cruciferin (12s globulin) and they constitute about 20 to 60% (Under Abstract and Introduction, below Abstract).
Therefore, it would have been obvious that the rapeseed protein isolate will comprise these two proteins and within the claimed range amounts after purification. Regarding solubility at a particular pH and buffer, it is to be noted that this is a physical property and as because the final product is pure form, the physical property will be identical.
Regarding L value, it is the steps to make an increase in lightness as is disclosed by Green et al. (at least in [0206]).
Schweizer et al. discloses that color absorbing agent can be added also ([0056]). Schweizer et al. also discloses and as mentioned to address claim 1 above, that an antioxidant may be present at least part of extraction step ([0037]). Schweizer et al. also discloses that an antioxidant may be present in the dia-filtration medium during at least part of dia-filtration step ([0049]).

Green et al. is used to address that any desired food-grade antioxidant such as sodium sulfite and ascorbic acid can be present in food grade salt solution to inhibit oxidation of phenol in the canola oilseed meal to components which react with the protein and cause color darkening ([0056]). Green et al. also discloses that at the step
of concentrating protein at the MF/DF operation, to have highest protein concentration and lowest color, therefore, the presence of the antioxidant is also considered at this stage ([0069]- [0072]) to inhibit oxidation of phenolics at this stage also.
The reason is antioxidant results in reduced extract color (absorbance at 420 nm) while the concentration of phenolics (absorbance at 330 nm) remains largely unchanged ([0056]) and therefore, additional protection at the step of MF/DF with the antioxidant is necessary to protect concentrated protein from color contamination.
Therefore, combining the teachings of Schweizer et al. and Green et al., it is within the skill of one of ordinary skill in the art to optimize the method steps, specifically at the steps of antioxidant (s) treatment and color absorbing steps as disclosed by the combinations of prior arts by Schweizer et al. and Green et al. to have desired lightness including L value of from 88-98 as claimed in claim 6.
Absent showing of unexpected results, the specific amount of L value is not considered to confer patentability to the claims. As the lightness of color (L) are variables that can be modified, among others, by adjusting the steps and number of steps to treat with the antioxidants and the step to treat with the color absorbing agent as discussed above, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al. and Green et al., to amounts, including that presently claimed, to obtain the desired effect e.g. desired L value (lightness) from 88-98 in the final product (In re Boesch, 617
F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

12. 	Regarding claim 7, Schweizer et al. discloses that 12S can be from 1-12 wt.% with predominantly 7S ([0068]- [0075]) and in another embodiment 12 s can be 5% with predominantly 2s protein ([0081]- [0084]) which meets the claimed range value of 12S protein.

13. 	Regarding claim 8, the measurement of electrical conductivity is the physical property of the isolated pure protein. This depends on some factors including the level of salt as evidenced by applicants own specification to make suitable for human consumption (in PGPUB [0042]). Therefore, as Schweizer et al. discloses the purification of protein by aqueous extraction followed by concentration with filtration(s) which eliminates salts and small molecules, the final pure product will have less (nil) salt contamination which is confirmed by measuring the of conductivity within the claimed range of less than 9,000 microS/cm.

As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired conductivity within the claimed range of less than 9,000 microS/cm of the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA
1980), which determines the low level of allowable salt for human consumption, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

14. 	Regarding claim 9, Schweizer et al. discloses that in one embodiment 7s can be 5% also (lower value) and ranging 5-30 wt.% 7S and therefore, it overlaps less than 20% of claim 9. with predominantly 70-75 wt.% 2s protein ([0086]- [0088]) and substantially undenatured (i.e. native) ([0090)).

15.	 Regarding claim 10, regarding cruciferin /napin ratio, it is to be noted that even if Schweizer et al. and Green et al. specifically silent about claimed ratio of Cruceferin (12S) /Napin (2S) from 0.9 to 1.3, however, it is to be noted that Schweizer et al. also discloses that the relative proportions of these two proteins can be mixed together ([0090]) to have desired final product for desired need.

16. 	Regarding claim 11, Schweizer et al. and combinations of prior art are silent about the claimed phytate level of less than 0.4 wt.%
However, as discussed above for claim 1, Schweizer et al. discloses the steps to remove phytate and is applicable for claim 11 also, and therefore, it is within the skill of one of ordinary skill in the art to optimize the phytate removal step to achieve complete /substantially all phytates to have reduced phytic acid ([0002]) and therefore, reduced anti-nutritional phytate in the final product (0009)).
Even if Schweizer et al. does not specifically disclose the claimed phytate level of less than 0.4 wt.%, it is, therefore, within the skill of one of ordinary skill in the art to optimize the phytate removal step to precipitate all phytates to have phytate removed final product.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al., to amounts, including that presently claimed, to obtain the desired effect e.g. desired less than 0.4 wt.% phytate in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

17. 	Regarding claim 12, the solubility of the final pure product is considered as physical property. It is known that it depends on least contamination (e.g. final purity, fat, phytate contamination) of the final product. Schweizer et al. also discloses the steps of purification and the final product will be at least 80% ([0051]), and can be 100% protein ([0080], also at least in [0069], [0082]). Therefore, it is within the skill of one of ordinary skill in the art to optimize the removed final product.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al., to amounts, including that presently claimed, to obtain the desired
effect e.g. desired less than 0.4 wt.% phytate in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

18. 	Regarding claim 13, Even if Schweizer et al. does not specifically disclose sulfite level 1 ppm to 8 ppm, however, it is to be noted that it is within the skill of one of ordinary skill in the art to consider using both ascorbate and sulfite at the steps to treat with antioxidant and to optimize the treatment steps using both of them so that the final product should not have much sulfite residue and can be maintained within the claimed range between within 1-9 ppm. One of ordinary skill in the art would have been motivated to have minimal salt because the level of contamination (salt) is suitable for human consumption as evidenced by applicants own specification (in PGPUB [0042]). As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the above steps in Schweizer et al., to amounts, including that presently claimed, to obtain the desired effect e.g. desired 1-9 ppm sulfite in order to have less (minimal) salt in the final product in the final product (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

19.	 Regarding claim 14, Schweizer et al. discloses that the canola protein isolate can be used in food product to fortify the food with protein ([0019]).

20. 	Regarding claim 15, Schweizer et al. discloses that the canola protein isolate can be used in food product to fortify the food with protein including pet food also ([0019)).

Response to arguments
21.	Applicants argued on page 6, in remarks that 
(i) Regarding Schweizer et al., applicants argued that “Schweizer discloses that the addition of an antioxidant such as “sodium sulfite or ascorbic acid” is used to prevent oxidation of phenolics, which may affect the color [0037]. Applicants also argued that Schweizer explicitly discloses that using powdered activated carbon or other pigment adsorbing agent” can also improve the color and the further decolorization step using activated carbon undermines that the antioxidant would suffice to remove color”. 
(ii) Regarding Green et al., applicants argued that “Green does not remedy the deficiency or disclose using both ascorbic acid and sodium sulfite and doesn’t suggest this would be useful and Green et al. also uses additional color removal components e.g. polycral etc. 
(iii) Regarding unexpected result, applicants also argued that “Second, there is no teaching in Schweizer to use both ascorbate and a sulfite as the instant application shows unexpectedly improved the color compared to addition of either. While ascorbic acid is added at the time of extraction in Ex. 1 and Ex. 2, there is no measured effect on any parameter (much less with a control)”. Applicants also continued the arguments by presenting Fig 2 of applicants’ specification on page 10 in remarks that L-ascorbic acid and sodium meta bi sulfite 
(iv) Applicants also argued that “Third, all the example in Schweizer are directed to phytic acid reduction in a protein micellar mass (not the claimed isolate), not phenol reduction”.
In response to (i), it is to be noted that Schweizer discloses “ascorbic acid or sodium sulfite ([0037]”, and can be at the dia-filtration step ([0049]). 
Claim 1 recites “wherein ascorbic acid or a derivative thereof and a sulfite is added before, during or after any of steps of (i)-(vi)”. This can be interpreted as they may be added together or may be added at different steps, however two, not the same one, should be used and different steps are disclosed by Schweizer et al. as discussed above. In the last office action, it was also mentioned that the reason one of ordinary skill in the art would select two of them instead of using the same twice because combinations including sulfite at the extraction step followed by ascorbic acid at the DF stage which contains more pure concentrated protein product and therefore, ascorbic acid can be a choice as food acid and serves as antioxidant. Therefore, it meets “sulfite and ascorbate” of claim 1. Regarding the arguments that Schweizer explicitly discloses that using powdered activated carbon or other pigment adsorbing agent” can also improve the color, it is to be noted that independent claim 1 is broad and it recites the open ended “comprising” transitional phrase. Therefore, even if Schweizer et al.  explicitly discloses additional pigment absorbing agent e.g. activated carbon, yet, Schweizer et al. can be considered as proper. 
In response to (ii), regrading Green et al. is additional prior art. Without Green et al., rejection can be maintained. Green et al. discloses that the presence of antioxidant can also be considered at the step of concentrating protein at MF/DF stage ([0069]- [0072]). Therefore, the response remains the same for the combined use of both the ascorbic acid and bisulfite together, as discussed above for Schweizer et al.
In response to (iii), regarding the arguments in relation to unexpected result, the examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because 
(1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference and
 	(2), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, the evidence of unexpected results should commensurate with the scope of the claims and it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
In this instance, independent claim 1 is broad. At this point applicants’ arguments on page 10, Fig 2 (in applicants specification), in remarks section, does not commensurate with the scope of the independent claim 1. However, applicants are advised to amend the independent claim 1 in such a way so that the unexpected result of combinations of ascorbic acid and sodium bisulfite treatment at a particular concentration range can provide the desired effect of color removal as observed unexpectedly as argued by the applicants (in Remarks, page 10; Presented in the specification and at least in Fig 2 in specification). Then it will overcome the rejections of record.  
 In response to (iv), even if all the example in Schweizer are directed to phytic acid reduction in a protein micellar mass (not the claimed isolate), however, the step of phenol reduction step has been disclosed by using antioxidants like ascorbic acid or bisulfite and also using additional /optional components like activated carbon as discussed in the office action above ([0037], [0041], [0042], [0049]).
Green et al. discloses that the presence of antioxidant can also be considered at the step of concentrating protein at MF/DF stage ([0069]- [0072]). 




Conclusion
22.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799